Citation Nr: 9915604	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  97-19 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for visual field loss 
of the left eye secondary to an orbital fracture, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from February 1992 to 
February 1997.
 
This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  In a September 1997 rating decision, the RO increased 
the evaluation of the disability at issue from noncompensable 
to 10 percent disabling.  In AB v. Brown, 6 Vet. App. 35 
(1993) the U.S. Court of Appeals for Veterans Claims (Court) 
held that on a claim for an original or increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation.  Accordingly, the 
Board continued to develop this claim.  In July and November 
1998, the Board remanded this case to the RO for additional 
development.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development all facts pertinent to the claim.  

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal that can be 
obtained by VA has been obtained by the RO.

3.  Corrected visual acuity of both eyes is 20/20. 

4.  The visual field in the left eye extends to 85 degrees 
temporally, 85 degrees down and temporally, 70 degrees down, 
45 degrees down and nasal, 50 degrees nasal, 45 degrees up 
and nasal, 35 degrees up, and 70 degrees up temporal.



CONCLUSION OF LAW

The criteria for an increased rating for visual field loss of 
the left eye secondary to an orbital fracture have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.76, 4.76a, 4.84a, Diagnostic Code 6080 and 4.118, 
Diagnostic Code 7800 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records reveal treatment for a left eye 
injury.  At the discharge evaluation in October 1996, a blind 
spot in the left eye was noted.  Refractive error was also 
indicated.      

The veteran filed a claim for VA compensation in February 
1997.  In March 1997, it was noted by the veteran's 
representative that the veteran had a field division loss 
with a complete loss of vision in one quadrant of the left 
eye.  Corrected vision of 20/20 was indicated.  A VA 
examination of this disability was requested.    

At a VA examination in June 1997, the examiner noted that she 
had the opportunity to review the veteran's medical records.  
The veteran noted a visual field loss superiorly in his left 
eye.  He also reported a half circle/blur that lasted a few 
seconds after sneezing.  It was also indicated that his eyes 
go out of focus for a few seconds occasionally when lifting 
weights. 

Visual acuity of the eyes was 20/20 corrected.  Confrontation 
fields were full to finger counting.  The visual field in the 
left eye extended to 85 degrees temporally, 85 degrees down 
and temporally, 70 degrees down, 45 degrees down and nasal, 
50 degrees nasal, 45 degrees up and nasal, 35 degrees up, and 
70 degrees up temporal.

The veteran was diagnosed with a left orbital fracture, 
status post-surgical repair, with residual diplopia in the 
extreme left and superior gaze.  A small scar at the left 
lateral canthus was also reported.  Occasional blurring and 
refractive error was noted.   

The veteran had a videoconference hearing scheduled on July 
7, 1998.  In June 1998, the veteran contacted the Board and 
indicated that he would not be able to attend this hearing 
due to an accelerated school schedule.  The Board accepted 
the veteran's petition to reschedule this hearing.  In July 
1998, the Board remanded this case to the RO to reschedule 
this hearing.

The veteran had requested the hearing be rescheduled to 
August.  At that time, the RO reported that the 
videoconference hearing schedule for the month of August was 
full.  The videoconference hearing was rescheduled for 
October 13, 1998.  The veteran failed to attend.  In October 
1998, the veteran again requested the reschuelding of his 
hearing at a local VA office before the Board.  In November 
1998, the Board again remanded this case to the RO to 
schedule the veteran for a hearing.

In December 1998, at the request of the Board, the RO 
requested the veteran to identify the names, addresses, and 
approximate dates of treatment for all individuals who may 
possess additional records pertinent to his claim.  No 
response was received from the veteran regarding this request 
for information.   

A third hearing was scheduled for April 12, 1998 at the RO 
before the undersigned.  He was notified of this hearing in 
March 1998.  The veteran again failed to report for the 
hearing.

Analysis

Initial matters

Initially, the Board notes the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a veteran is awarded service connection for a 
disability and appeals the RO's rating determination, the 
claim continues to be well grounded as long as the claim 
remains open and the rating schedule provides for a higher 
rating.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

VA has a duty to assist the veteran in developing facts 
pertinent to a well-grounded claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. §§ 3.103 and 3.159.  That duty includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of the individual case.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  In this case, the Board 
finds that VA has fulfilled the duty to assist the veteran in 
the development of this claim.  The RO has requested the 
veteran to identify the names, addresses, and approximate 
dates of treatment for all individuals who may possess 
additional records pertinent to his claim.  No response was 
received from the veteran regarding this request for 
information.  Neither the veteran nor his representative has 
cited any medical information that has not been obtained by 
the RO.  Accordingly, under the Court's determination in 
Olson v. Principi, 3 Vet. App. 480, 483 (1992), the Board 
finds that the VA has fulfilled its duty to assist the 
veteran in obtaining all medical records pertinent to this 
claim.

The Board further concludes that the VA evaluation of June 
1997 provides the Board with sufficient information to 
adjudicate the claim.  The VA examiner has provided the Board 
with a complete and comprehensive evaluation of the veteran's 
disability.  

Concerning the veteran's request for a hearing, he has failed 
to report for three scheduled hearings.  He has not requested 
another rescheduling of another hearing.  Accordingly, the 
Board may proceed with the adjudication of this claim.  

General considerations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). As will 
be discussed below, in this case, the Board has considered 
whether another Diagnostic Code is "more appropriate" than 
the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

It is the Board's responsibility to weigh the evidence.  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims stated that "a veteran need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54. 

Discussion

The veteran's disability was originally evaluated under 
38 C.F.R. § 4.118, Diagnostic Code 7800 (disfiguring scars of 
the head, face, or neck).  Under this diagnostic code, a 
complete or exceptionally repugnant deformity on one side of 
the face or marked or repugnant bilateral disfigurement 
warrants a 50 percent evaluation.  Severe scarring, 
especially if it produces a marked or unsightly deformity of 
the eyelids, lips, or auricles warrants a 30 percent 
evaluation.  Moderately disfiguring scars warrant a 
10 percent evaluation and slight disfiguring scars of the 
head, face or neck warrant a noncompensable evaluation.    


Based on the evidence cited above, the Board finds that a 
noncompensable evaluation under Diagnostic Code 7800 is 
warranted.  The VA examination of June 1997 noted a "small" 
scar at the left lateral canthus.  The scar was not described 
as disfiguring.  Moreover, the veteran himself has never 
indicated that this disability was disfiguring.  
Consequently, a compensable evaluation under this diagnostic 
code is not warranted.

Based on the VA examination of June 1997, the RO awarded the 
veteran a 10 percent disability percent rating under 
38 C.F.R. § 4.84a, Diagnostic Code 6080 (impairment of vision 
field).  Measurement of visual field impairment is based on 
findings on a Goldmann perimeter chart and computation of 
average concentric contraction of visual fields in accordance 
with the provisions of 38 C.F.R. §§ 4.76, 4.76a, and 4.77 
(1998).  The normal field of vision for the above eight 
principal meridians are 85, 85, 65, 50, 60, 55, 45, and 55 
degrees, respectively. 38 C.F.R. § 4.76a, Table III (1998).  
The veteran's field of vision in the left eye was found to be 
85, 85, 70, 45, 50, 45, 35, and 70 for a total of 485.  The 
computation of average concentric contraction of the visual 
fields in the left eye is 60.625 percent (500 - 15 = 485; 485 
÷ 8 = 60.625).  38 C.F.R. § 4.76a.  Pursuant to Diagnostic 
Code 6080, the veteran would be entitled to the next highest 
evaluation, a 20 percent rating, for unilateral impairment of 
field vision to 15 degrees but not to 5 degrees.  The veteran 
has a visual field of 60 degrees in the left eye, 45 degrees 
greater than a 20 percent evaluation requires.  Consequently, 
an increased evaluation under Diagnostic Code 6080 is not 
warranted.

The Board has also considered whether the veteran would be 
entitled to an increased evaluation for a visual impairment 
in the left eye.  In evaluating visual impairment, the best 
distance vision obtainable after best correction by glasses 
is the basis of the rating, except in cases of keratoconus in 
which contact lenses are medically required.  38 C.F.R. § 
4.75 (1998).  Corrected visual acuity of 20/40 (6-12) in one 
eye warrants a noncompensable evaluation when corrected 
visual acuity in the other eye is also 20/40 (6-12).  38 
C.F.R. §§ 4.75, 4.83a, 4.84a (1998).  In this case, the 
veteran's corrected vision has been found to be 20/20.  Thus, 
a compensable evaluation for a visual impairment is not 
warranted. 

The Board notes that the veteran is not entitled to separate 
ratings for the service-connected left eye disability under 
both impairment of central visual acuity and impairment of 
field vision.  VA regulations provide that combined ratings 
for disabilities of the same eye should not exceed the amount 
for total loss of vision of that eye unless there is an 
enucleation or a serious cosmetic defect added to the total 
loss of vision. 38 C.F.R. § 4.80 (1998).  In any event, as 
the veteran would receive a noncompensable evaluation for 
either the scar or his visual acuity even if he were given 
separate evaluations, this will not provide a basis to 
increase the disability evaluation. 

The veteran is also not shown to have any current active 
process of the left eye which would support a 10 percent 
rating in addition to the one currently assigned. Thus, the 
Board finds that on applying the reported findings to the 
rating criteria, there is no basis under any of the 
appropriate codes for the award of a rating more than the 10 
percent currently assigned.  After considering the evidence 
in this case, the Board concludes that the veteran is 
properly evaluated at the 10 percent level. 

Additional comments

VA has a duty of acknowledging and considering all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has met this 
requirement in this case considering the applicable 
provisions of 38 C.F.R. Parts 3 and 4.  The Board has 
considered these provisions, taking into consideration the 
objective findings as well as the subjective complaints of 
the veteran, and finds no basis for an award of an increased 
rating for the left eye disability.

In summary, for the reasons and bases stated above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to an increased disability 
rating.  Because the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt rule discussed 
above is not for application.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.

ORDER

Entitlement to an increased evaluation for visual field loss 
of the left eye secondary to an orbital fracture is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 



